Citation Nr: 1007487	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chronic low back pain with L5-S1 radiculopathy to 
bilateral lower extremities, to include a separate rating for 
sciatica of the left lower extremity. 

2.  Entitlement to a disability in excess of 20 percent for 
residuals of a right wrist fracture. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968, and from November 1980 to April 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to a rating in 
excess of 40 percent for chronic low back pain with L5-S1 
radiculopathy to bilateral lower extremities, and increased 
his disability rating to 10 percent for residuals of a right 
wrist fracture.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's residuals of a right wrist fracture has not 
manifested ankylosis. 

3.  The Veteran's low back disability has not manifested 
unfavorable ankylosis of the entire thoracolumbar spine or 
symptoms that more nearly approximate incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

4.  Radiculopathy of the left lower extremity and/or sciatica 
is attributable to the Veteran's service connected lumbar 
spine disability and is manifested by 'moderate' disability 
with pain, slight sensory loss, and numbness.  There is no 
evidence of severe sensory loss or foot drop, paralysis, 
constant weakness, or muscle atrophy.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5215 (2009).

3.  The schedular criteria for a rating of 20 percent, but no 
greater, for sciatica of the left lower extremity have been 
met, effective November 2, 2006.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claims 
in September 2006 (wrist) and February 2007 (back). 
 Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in August 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the 
claims were reviewed and a supplemental statement of the case 
(SSOC) was issued in November 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in August 
2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA and 
private treatment records have been obtained and associated 
with his claims file.  The Veteran has also been provided 
with VA medical examinations in August 2007 and September 
200.  The Board finds the case is adequately developed for 
appellate review.
Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Increased Rating for Residuals of a Fractured Right Wrist

The Veteran is assigned a 10 percent rating for residuals of 
a fractured right wrist, effective September 27, 2006, under 
Diagnostic Code 5299-5215.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2009).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2009).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
Therefore, the Veteran's service-connected residuals of a 
right wrist fracture are rated according to the analogous 
condition of limitation of extension of the wrist under 
Diagnostic Codes 5299-5215.

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

5214  Wrist, ankylosis of:
Major
Minor
Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation
50
40
Any other position, except favorable
40
30
Favorable in 20º to 30º dorsiflexion
30
20
Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009).

5215 Wrist, limitation of motion of:
Majo
r
Minor
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

Factual Background and Analysis

VA progress notes dated from February 2006 to July 2009 show 
that the Veteran was treated for a right wrist pain by 
physical therapy, medication, and surgery. 

In a February 2006 VA progress note, the Veteran complained 
of an increase in swelling to the point where he could not 
bend his wrist.  The examiner diagnosed a chronic nonunion of 
the lunar styloid fracture and a possible triangular 
fibrocartilage complex rupture. 

In a March 2006 VA progress note the examiner found 
significant effusion to his wrist especially over the ulnar 
styloid exquisitely tender to palpation, limited range of 
motion secondary to pain and swelling but grossly 
neurovascularly intact with the median, radial and ulnar 
distributions.  

In a May 2006 VA progress note, the examiner diagnosed 
arthritis in the wrist joint which would be age elated or 
possibly old trauma, but noted that his primary problem was 
on the ulnar side.  The Veteran reported he received a 
cortisone injection. 

In an October 2006 private follow-up report, the Veteran was 
noted to have undergone arthroscopy of the right wrist, 
debridement TFCC tears times two, and arthroscopic excision 
of ulnar styloid, right wrist.  Upon examination, the 
examiner found some aching discomfort and weakness of grip.  
It was also reported that the Veteran had 70 degrees of wrist 
extension and 50 degrees of flexion with satisfactory digital 
motion.  

In a November 2006 private follow-up report, the examiner 
found some weakness of grip and grasp, and some mild to 
moderate ulnar swelling.  It was also reported that the 
Veteran had 65 degrees of wrist extension and 45 degrees of 
flexion.

In a February 2007 private follow-up report, the Veteran 
stated he had no pain at rest and only minor pain with heavy 
lifting.   

In an August 2007 VA examination report, the Veteran 
complained of right hand cramping and contracting of fingers 
subsequently, wrist pain and hand swelling, and treatment 
with physical therapy.  Symptoms such as giving way, 
instability, pain, weakness, and incoordination, decreased 
speed of joint motion, warmth, redness, swelling, and 
tenderness were also reported.  The Veteran denied stiffness, 
dislocations, locking episodes, and effusions.  Upon 
examination, the examiner found nonunion of the ulnar 
styloid, painful, abnormal right wrist.  The examiner 
diagnosed chronic non-union fracture distal ulna styloid 
process.  The examiner further noted effects on usual daily 
activities such as chores, exercise, sports, recreation, 
traveling, and moderate effect on feeding.  Range of motion 
findings was dorsiflexion to 70 degrees, palmar flexion to 55 
degrees, radial deviation to 17 degrees, and ulnar deviation 
to 18 degrees.  Also reported was objective evidence of pain, 
no additional limitations after three repetition of range of 
motion, and no joint ankylosis.  

In an October 2009 VA examination report, the examiner found 
swelling and deformity on the ulnar aspect of the right 
wrist, no acute tenderness, and the range of motion of the 
right wrist was flexion to 70 degrees with pain, extension to 
65 degrees with pain, ulnar deviation pain at 25 degrees, 
radial deviation at 20 degrees without pain.  The examiner 
noted that the Veteran could not do his occupation, but could 
do his daily activities.  It was also reported that there was 
no additional limitation following repetitive use, no flare-
ups, and no instability of the joint. 

The Board notes that under 38 CFR 4.71a, Diagnostic Code 
5215, a 10 percent rating is the highest possible schedular 
rating without a showing of ankylosis.  The United States 
Court of Appeals for Veterans Claims has defined 
"Ankylosis" as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure, Dorland's at 
91."  Shipwash v. Brown, 8 Vet App 218 (1995).  In this 
case, the Veteran's records show no evidence of ankylosis.  

The Board also has considered whether an increased rating 
would be warranted under an alternative diagnostic code.  As 
the right wrist is considered one major joint, see 38 C.F.R. 
§ 4.45, the provisions of Diagnostic Code 5003 do not allow 
for a higher rating in this case.  Consequently, a rating in 
excess of 10 percent for residuals of a right wrist fracture, 
to include arthritis, is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5214, 5215.  See also Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Increased Rating for Lumbar Spine Disability

The Veteran is assigned a 40 percent rating for chronic low 
back pain with L5-S1 radiculopathy to bilateral lower 
extremities, referred to as a low back disability, effective 
May 1, 1998, under Diagnostic Code 5243.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The Spine
5235
Vertebral fracture or dislocation
5236
Sacroiliac injury and weakness
5237
Lumbosacral or cervical strain
5238
Spinal stenosis
5239 
   
Spondylolisthesis or segmental instability     
5240
Ankylosing spondylitis
5241 
   
Spinal fusion    
5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2009).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
Intervertebral disc syndrome
Ratin
g
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months 
40
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months 
20
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a (2009).

Factual Background and Analysis

VA progress notes dated from February 2006 to July 2009 show 
that the Veteran was continuously treated for a low back pain 
by physical therapy, medication, and surgery. 

A MRI report dated in November 2006 found spinal canal 
stenosis L3-L4 with extruded disc into the left lateral 
recess predominantly affects the left L4 root. 

In a June 2007 private operative report, the examiner noted 
that the Veteran underwent an L3-4-5, S1 bilateral 
laminectomies, mesial facetectomies, and formaminotomies with 
excision of herniated disc at left L3-4 and right L3-1 
posterolateral bone fusion with autograft.  

In a July and October 2007 private follow-up report, the 
Veteran stated he was walking up to six miles a day, had no 
back or leg pain, and that he was doing very well.  He denied 
any weakness and any bowel or bladder issues.  On physical 
examination, the examiner found he was able to flex and 
extend without pain.  

In an August 2007 VA examination report, the Veteran 
complained of back pain into the right buttock, numbness and 
tingling of the bilateral lower extremities and that lengthy 
physical therapy made no improvement.  The examiner that the 
Veteran reported urinary frequency, nocturaia, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, 
and falls related to his claimed back disability.  The 
examiner further noted a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and constant moderate 
pain with no radiation of pain.  No incapacitating episodes 
for the thoracolumbar region were reported, and aids include 
a cane and brace.  The examiner reported no thoracolumbar 
spine ankylosis.  Range of motion findings included flexion 
to 70 degrees, extension to 15 degrees, left lateral flexion 
to 30 degrees, right lateral flexion to 23 degrees, left 
lateral rotation to 10 degrees, and right lateral rotation to 
15 degrees.  There was reported objective evidence of pain.  
There were no additional limitations after repetition.  The 
examiner referenced a December 2006 MRI report which found 
lumbarized S1, minimal dextroscoliosis, moderate degenerative 
changes of the endplates, discs, and facet joints, no 
compression fracture, disc bulging and facet arthropathy from 
L2-3 to L5-S1. 

In June 2008, the Veteran underwent a re-exploration of the 
left L5-S1 with a linotomy and discectomy.  In a July 2008 
private follow up note, the Veteran stated that his 
preoperative leg pain was gone, but that he recently 
developed some increased low back pain and was having trouble 
bending over.  Upon physical examination, he was able to flex 
to 45 degrees, and extension did not bother him.  

A January 2009 VA progress note reported full lumbar flexion 
and decreased lumbar extension to 10 degrees.  Increased pain 
with lumbar flexion and lumbar extension was also reported. 

In a September 2009 VA examination, the examiner noted that 
the Veteran had range of motion findings including forward 
flexion painful at 60 degrees, backward extension painful at 
30 degrees, lateral flexion and rotation painful to the right 
at 30 degrees, and left at 35 degrees.  Also noted were 
painful motion, spasm, and tenderness of the L5-S1 spine, and 
no weakness.  The examiner indicated that he had no 
incapacitating episodes in the past 12 months.  The examiner 
reported that he could do daily activities, could not lift or 
carry, could walk a half a block, and that climbing, 
kneeling, bending, twisting, pulling, and pushing are 
restricted due to pain.  

After a review of all of the evidence of record, the Board 
finds that the Veteran's service-connected low back 
disability has not manifested symptoms that more nearly 
approximate incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, as required 
for a 60 percent disability rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2009).  In fact, both the August 2007 and September 2009 
VA examiners noted no incapacitating episodes.

Considering an alternate rating, the Veteran's service-
connected recurrent low back pain has not manifested 
ankylosis of the entire thoracolumbar spine, as required for 
a higher disability rating of 50 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (2009).  The various VA examinations and 
other clinical measures of the Veteran's spine, even with 
consideration of additional limitations due to pain or during 
flare-ups, reflect ranges of motion well beyond that of 
ankylosis.  For example, the September 2009 VA spine 
examination report reflects forward flexion limited to 60 
degrees (limited by pain).  For no period during the 
increased rating claim has the Veteran's service-connected 
low back disability manifested ankylosis of the entire 
thoracolumbar spine, as required for a higher disability 
rating of 50 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  See id.  

Even considering the Veteran's subjective complaints of pain 
in his low back, the evidence of record does not demonstrate 
any additional limitation of motion or functional loss in 
response to repetitive motion that would support a rating in 
excess of the 40 percent for any period of increased rating 
claim on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59.

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  Although an 
evaluation in excess of 40 percent during this time period 
cannot be established under the regulations pertaining to 
disabilities of the spine, the Veteran's radiculopathy of the 
left lower extremity should be evaluated separately.  

In a November 2006 VA progress note, the Veteran complained 
of low back pain and left leg numbness, with a severe 
shooting pain in the left leg.  Upon examination, the 
examiner found +1 reflex on the left lower extremity, +2 on 
the right, decreased strength on the left lower extremity 
about +4, and +5 on the right. 

In a June 2007 private treatment note, the examiner found 
some subtle quad weakness on the left side, sensation 
decreased at L5-S1 as well as L4 on the left, and reflexes +2 
on the right knee and absent on the left.  The examiner 
further referenced a recent MRI scan which found some 
stenosis as well as sizeable disc herniation on the left 
which would cause L4 radiculopathy. 

In a March 2008 VA progress note the Veteran complained of a 
recurrence of his left-sided sciatica.  The examiner noted 
that the symptoms were consistent with his previous episodes 
of back problems.  Upon examination, the examiner found 
straight leg raising test was positive at about 20 to 30 
degrees on the left, motor exam was normal, and reflexes were 
normal in the left lower extremity.  The examiner diagnosed 
sciatica. 

In a May 2008 private physician report, the physician 
reported complaints of significant pain in the low back 
extending to the left buttock and down the posterior thigh 
and calf with physical examination revealing sensation 
decreased to touch and pinprick in the lower aspect of the 
left leg in both an L5 and S1 distribution.  The examiner 
also noted straight leg raising positive on the left and 
negative on the right. 

A January 2009 VA diagnostic report found no electro-
diagnostic evidence of a peripheral neuropathy, lumbar 
radiculopathy affecting the L4/L5/S1 nerve roots, lumbar 
plexopathy or sciatic nerve neuropathy.  

In a March 2009 VA pain clinic note, the examiner found 
absent patella reflex on the left and no feeling for light 
touch below his left knee at all.  The examiner opined that 
the Veteran clearly had left lumbar nerve dysfunction despite 
the negative EMG as he has strong clinical sign supporting 
the diagnosis. 

In a September 2009 VA internal medicine note, the examiner 
noted that he was recently placed with a spinal chord 
stimulator.  The examiner reported that the Veteran has 
chronic numbness and tingling in his feet and that has 
slightly improved.  It was further reported that the 
Veteran's history was significant for lumbar spine 
laminectomy of L5-S1 and sciatica as a result of that. 

In this case, the Board has determined that there are 
objective findings of neurologic manifestations attributable 
to the Veteran's lumbar spine disability that warrant the 
assignment of a separate 20 percent evaluation for 
neurological impairment of the left lower extremity under 
Diagnostic Code 8520, effective November 2, 2006, the date of 
the first complaints of left leg numbness and shooting pain.  
The Board reaches this conclusion based on the history of 
complaints of pain and numbness in his left leg, and the May 
2009 VA progress note which found absent patella reflex on 
the left and no feeling for light touch below his left knee.  
Therefore, the Board concludes that the evidence supports a 
rating under the 20 percent criteria for moderate incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520.
 
However, the criteria for a higher 40 percent rating under 
Diagnostic Code 8250 have not been met.  See 38 C.F.R. § 4.7.  
The Veteran is still capable of walking, and had improvement 
with the spinal chord stimulator.  There is no evidence of 
severe sensory loss in his left lower extremity.  Although 
present, his left lower extremity sciatica is not 
characterized by foot drop, paralysis, constant weakness, 
bowel or bladder impairment requiring absorbent material, or 
muscle atrophy. Consequently, his radicular pain and some 
loss of strength in his left lower extremities are, at most, 
moderate in degree, warranting only the separate 20 percent 
rating.  38 C.F.R. § 4.7. 

Both Claims

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of pain.  However, the 
September and October 2009 VA examination reports reported no 
objective evidence of additional loss of motion or function 
of the right wrist or low back, fatigue, weakness, or lack of 
endurance upon repetition.  Therefore, the disability picture 
for the Veteran's right wrist and low back disabilities do 
not more nearly approximate the criteria for any higher 
rating than that assigned.

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 40 percent for a low 
back disability and 10 percent for residuals of a fractured 
right wrist must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected low back or right wrist disabilities 
that would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  As the Veteran has had a total rating 
due to unemployability (TDIU) primarily as a result of his 
service-connected disabilities, remand or referral of a claim 
for a TDIU is not necessary under the Court's ruling in Rice 
v. Shinseki, 22 Vet. App. 447 (2009).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 40 percent 
for chronic low back pain with L5-S1 radiculopathy to 
bilateral lower extremities is denied. 

Entitlement to a disability in excess of 10 percent for 
residuals of a right wrist fracture is denied. 

Entitlement to a disability rating of 20 percent for sciatica 
of the left lower extremity as secondary to service-connected 
low back disability as of November 2, 2006 is granted, 
subject to the provisions governing the award of monetary 
benefits. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


